Citation Nr: 0626689	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  03-37 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
November 1971.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO).

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


REMAND

The veteran seeks service connection for tinnitus.  In an 
August 2004 statement, the veteran claimed that he was never 
given a hearing test during his November 1971 separation 
examination.  He stated that he was in a group of about 40 to 
50 soldiers and that they were collectively told that they 
would be "held over" if anything was found wrong with them.  
They were subsequently asked if anyone needed a hearing test.  
The veteran stated that, since they did not want to get 
"held over," everyone in the group said no.  The Board 
notes that the veteran's January 1969 enlistment audiogram 
includes a significant level of hearing loss at the 4000 
Hertz range and a medical diagnosis of defective hearing, 
while the November 1971 separation audiogram includes 
identical results in all frequencies, bilaterally, and no 
indication whatsoever of any high-frequency hearing loss, or 
any other defective hearing.

A November 2003 VA audiology examination report provided a 
diagnosis of tinnitus.  In response to the question of 
whether the veteran's tinnitus was related to his military 
service, the report stated

[Service medical records] show that the 
veteran's hearing did not worsen between 
the time of his enlistment and the time 
of his release from active duty.  His 
hearing was in fact recorded as normal at 
discharge at frequencies 500-4000 
[Hertz].  In view of this information, in 
my professional opinion, the hearing loss 
and tinnitus are not at least likely as 
not a result of military service.

Nevertheless, although hearing loss, as defined by 38 C.F.R. 
§ 3.385, is not shown in service or at separation from 
service, service connection can be established if medical 
evidence shows it is actually due to incidents during 
service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

Accordingly, the case is remanded for the following actions:

1.	The RO must provide notice as required 
by Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

2.	The veteran must be afforded a VA 
examination to ascertain the etiology of 
any tinnitus found.  The claims file must 
be provided to and reviewed by the 
examiner.  All tests or studies necessary 
to make this determination must be 
ordered.  Thereafter, based upon review 
of the service and post-service medical 
records, the examiner must provide an 
opinion as to whether any current 
tinnitus found is related to the 
veteran's service.  A complete rationale 
for all opinions must be provided.  The 
report must be typed.

3.	The RO must notify the veteran that it 
is his responsibility to report for any 
VA examination scheduled, and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without 
good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 
(2005).  In the event that the veteran 
does not report for any scheduled 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also 
be indicated whether any notice that 
was sent was returned as undeliverable.  
Copies of all documentation notifying 
the veteran of any scheduled VA 
examination must be placed in the 
veteran's claims file.

4.	The RO must then readjudicate the claim 
and, thereafter, if the claim on appeal 
remains denied, the veteran and his 
representative must be provided a 
supplemental statement of the case.  
After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must 
be returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2005).


